         Case 2:19-cv-00367 Document 1 Filed on 12/06/19 in TXSD Page 1 of 6



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                CORPUS CHRISTI DIVISION

DONALD D. BUNCH,                                    §
                                                    §
         Plaintiff,                                 §
                                                    §
v.                                                  §      CIVIL ACTION No. 2:19-cv-00367
                                                    §
AMERICAN SECURITY                                   §
INSURANCE COMPANY,                                  §
                                                    §
         Defendant.                                 §
                                                    §

                                        NOTICE OF REMOVAL

         Defendant American Security Insurance Company (“American Security”) files this

Notice of Removal against Plaintiff Donald D. Bunch (“Plaintiff”) pursuant to 28 U.S.C. §§ 1441

and 1446, as follows:

                                      I.        INTRODUCTION

         1.        This case is removable because there is complete diversity between the parties in

this litigation and the matter in controversy exceeds $75,000.00.

                          II.        COMMENCEMENT AND SERVICE

         2.        On October 2, 2019, Plaintiff commenced this action by filing an Original Petition

in the 343rd Judicial District Court of Aransas County, Texas, styled Cause No. 19-0329, Donald

D. Bunch v. Assurant and American Security Insurance Company.1

         3.        American Security received the service of process via certified mail on October 8,

2019.2




         1
             See Ex. B-1, Plaintiff’s Original Petition.
         2
             See Ex. A, Executed Process, at pp. 1–3.
                                                     -1-
       Case 2:19-cv-00367 Document 1 Filed on 12/06/19 in TXSD Page 2 of 6



        4.     American Security timely filed an answer in state court on October 28, 2019.3

Plaintiff non-suited Assurant, Inc. before the filing of this Notice of Removal.4

        5.     This Notice of Removal is filed within thirty days of the receipt, through service

or otherwise, of Plaintiff’s Original Petition and is timely filed under 28 U.S.C. § 1446(b)(1).

This Notice of Removal is also filed within one year of the commencement of this action, and is

thus timely pursuant to 28 U.S.C. § 1446(c).

                          III.        GROUNDS FOR REMOVAL

        6.     American Security is entitled to remove the state court action to this Court

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 because this action is a civil action involving an

amount in controversy exceeding $75,000.00 between parties with diverse citizenship.

                        IV.         DIVERSITY OF CITIZENSHIP

        7.      This is an action with complete diversity of citizenship between the Plaintiff and

Defendant.

        8.     Plaintiff is a citizen of Texas.5

        9.     Defendant American Security is a foreign insurance company.6

        10.    No change of citizenship has occurred for the parties since commencement of the

state court action. Accordingly, diversity of citizenship exists among the remaining parties to the

litigation.




        See Ex. B-2, Defendant’s Original Answer.
        3
        4
        See Ex. B-3, Notice of Nonsuit.
      5
         See Ex. B-1, ¶ 1; Ex. G-1, Accurint Comprehensive Address Report, at p. 2
(demonstrating that Plaintiff has been domiciled in Texas since at least June 1997).
      6
        See Ex. H, Affidavit of Carmen Collazo.
                                                   -2-
       Case 2:19-cv-00367 Document 1 Filed on 12/06/19 in TXSD Page 3 of 6



                            V.       AMOUNT IN CONTROVERSY

        11.      In the Fifth Circuit, a defendant who is served with a pleading requesting an

indeterminate amount of damages has two options. The defendant may (1) remove the case

immediately, if it can reasonably conclude that the amount in controversy exceeds $75,000.00, or

(2) the defendant may wait until the plaintiff expressly pleads that the amount in controversy

exceeds that amount or serves some “other paper” indicating that the amount in controversy

exceeds that amount. 28 U.S.C. §§ 1446(b)(3), (c)(3)(A); Bosky v. Kroger Texas LP, 288 F.3d

208, passim (5th Cir. 2002). Here, American Security was first able to ascertain this case was

removable upon the receipt of Plaintiff’s damages estimate on November 8, 2019, which seeks

$135,541.28 in economic damages alone for repairs to the property at issue.7

        12.      While Plaintiff claims the amount in controversy does not exceed $75,000.00,

such a statement does not defeat diversity jurisdiction for removal purposes unless the petition is

accompanied by a binding stipulation or affidavit. See, e.g., Chavez v. State Farm Lloyds, No.

7:15-cv-487, 2016 WL 641634, at *2 (S.D. Tex. Feb. 18, 2016); De Aguilar v. Boeing Co., 47

F.3d 1404, 1411–12 (5th Cir. 1995). Plaintiff’s petition is not accompanied by such a stipulation

or affidavit. Thus, Plaintiff’s damages estimate establishes that the total amount in controversy in

the action exceeds the sum of $75,000.00, and this Court has jurisdiction pursuant to 28 U.S.C.

§ 1332.

                                        VI.        VENUE

        13.      Venue lies in the Southern District of Texas, Corpus Christi Division, pursuant to

28 U.S.C. §§ 1441(a) and 1446(a) because Plaintiff filed the state court action in this judicial

district and division.



        7
            See Ex. I, Plaintiff’s Damages Estimate.
                                                  -3-
      Case 2:19-cv-00367 Document 1 Filed on 12/06/19 in TXSD Page 4 of 6



                                VII.           CONSENT TO REMOVAL

       14.       No Consent to Removal is necessary as American Security is the only named

defendant in this lawsuit. Plaintiff non-suited Assurant, Inc. (named only as “Assurant” in the

petition) prior to the filing of this Notice of Removal.8

                                            VIII.        NOTICE

       15.       American Security will give notice of the filing of this Notice of Removal to all

parties of record pursuant to 28 U.S.C. § 1446(d). American Security will also file with the clerk

of the state court, and will serve upon Plaintiff’s counsel, a notice of the filing of this Notice of

Removal.

                                IX.          STATE COURT PLEADINGS

       16.       Copies of all state court pleadings and orders are attached to this Notice of

Removal.

                      X.               EXHIBITS TO NOTICE OF REMOVAL

       17.       The following documents are attached to this Notice as corresponding numbered

exhibits:

                 A.        All Executed Process in this case;

                 B.        Pleadings asserting causes of action, e.g., petitions, counterclaims, cross

                           actions, third-party actions, interventions, and all answers to such

                           pleadings;

                           1.          Plaintiff’s Original Petition;

                           2.          Defendant American Security Insurance Company’s Original

                                       Answer;



       8
            See Ex. B-3.
                                                         -4-
      Case 2:19-cv-00367 Document 1 Filed on 12/06/19 in TXSD Page 5 of 6



                      3.       Notice of Nonsuit Without Prejudice

              C.      Docket Sheet;

              D.      An index of matters being filed;

              E.      A list of all counsel of record, including addresses, telephone numbers,

                      and parties represented;

              F.      Civil Cover Sheet;

              G.      Affidavit of Brian A. Srubar;

                      1.       Accurint Comprehensive Address Report for Donald D. Bunch;

              H.      Affidavit of Carmen Collazo;

              I.      Plaintiff’s Damages Estimate.

                                 XI.        CONCLUSION

       WHEREFORE, Defendant American Security Insurance Company, pursuant to the

statutes cited herein, removes this action from the 343rd Judicial District Court of Aransas

County, Texas to this Court.

Dated: December 6, 2019

                                             Respectfully submitted,

                                             MCDOWELL HETHERINGTON LLP


                                             By: /s/ Bradley J. Aiken
                                                Bradley J. Aiken
                                                State Bar No. 24059361
                                                S.D. ID No. 975212
                                                Brian A. Srubar
                                                State Bar No. 24098460
                                                S.D. ID No. 3082622




                                                 -5-
      Case 2:19-cv-00367 Document 1 Filed on 12/06/19 in TXSD Page 6 of 6



                                       1001 Fannin Street, Suite 2700
                                       Houston, Texas 77002
                                       Telephone: 713-337-5580
                                       Facsimile: 713-337-8850
                                       brad.aiken@mhllp.com
                                       brian.srubar@mhllp.com

                                       Attorneys for Defendant American Security
                                       Insurance Company


                            CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the foregoing has been served on
December 6, 2019, on the following counsel of record by Certified Mail:

CM/RRR No. 7016 0910 0000 2773 5792
Thomas M. Furlow
Thomas Hernandez
FURLOW LAW FIRM, PLLC
1032 Central Parkway South
San Antonio, Texas 78232
tfurlow@furlowlawfirm.com

Attorneys for Plaintiff

                                      /s/ Brian A. Srubar
                                       Brian A. Srubar




                                         -6-
